UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 NTN Buzztime, Inc (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box) x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held June 17, 2011 To the Stockholders of NTN Buzztime, Inc.: NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of NTN Buzztime, Inc. will be held at the Residence Inn by Marriott at 2000 Faraday Avenue, Carlsbad, CA 92008, at 9:00 a.m. local time, on June 17, 2011 for the following purposes, as more fully described in the accompanying Proxy Statement: 1. To elect fivedirectors to hold office until our 2012 annual meeting of stockholders and until their respective successors are duly elected and qualified; 2. To ratify the appointment of Mayer Hoffman McCann P.C. as our independent registered public accounting firm for the fiscal year ending December31, 2011; 3. To approve an amendment to our Restated Certificate of Incorporation to give effect to, first, a reverse split of our outstanding common stock at an exchange ratio of 1-for-100 and, then, immediately following such reverse split, a forward split of our outstanding common stock at an exchange ratio of 10-for-1; and 4. Any other matters that may properly come before the annual meeting. Our Board of Directors fixed the close of business on April 21, 2011 as the record date for determining the stockholders entitled to notice of and to vote at the meeting and at any adjournments or postponements thereof. A list of stockholders entitled to vote at the meeting will be available for inspection at our principal executive offices for at least 10 days prior to the meeting, and will also be available for inspection at the meeting. You are cordially invited to attend the meeting in person. To obtain directions to be able to attend the meeting and vote in person, please contact our Secretary at our principal executive offices referenced in the accompanying Proxy Statement. Whether or not you plan to attend the meeting in person, in order to ensure your representation at the meeting, please promptly complete, date, sign, and return the enclosed proxy in the accompanying envelope.In addition to voting by mail, you may vote by telephone or via the internet. You do not need to return your proxy by mail if you vote either by telephone or via the internet. VOTE VIA THE INTERNET – You may vote via the internet at www.proxyvote.com. Use the internet to transmit your voting instructions and for electronic delivery of information up until 11:59 p.m. Eastern Time the day before the meeting date. Have your proxy card in hand when you access the web site and follow the instructions to obtain your records and to create an electronic voting instruction form. VOTE VIA TELEPHONE – You may vote via telephone by dialing 1.800.690.6903. Use any touch-tone telephone to transmit your voting instructions up until 11:59 p.m. Eastern Time the day before the meeting date. Have your proxy card in hand when you call and then follow the instructions. The prompt return of your proxy will help to save expenses incurred in further communication. If you send in your proxy card or vote by telephone or the internet, you may still decide to attend the meeting and vote your shares in person. Your proxy can be revoked in accordance with the terms described in the Proxy Statement. If you would like to reduce the costs we incur in mailing proxy materials, you can consent to receiving all future proxy statements, proxy cards and annual reports electronically via e-mail or the internet. To enroll in electronic delivery, please follow the instructions above to vote via the internet and, when prompted, indicate that you agree to receive or access stockholder communications electronically in future years. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on June 17, 2011: The Proxy Statement and Annual Report to Stockholders are available at www.buzztime.com. April 29, 2011 BY ORDER OF THE BOARD OF DIRECTORS /s/Kendra Berger Kendra Berger Chief Financial Officer and Secretary Proxy Statement Annual Meeting of Stockholders to be held June 17, 2011 GENERAL ANNUAL MEETING INFORMATION General The enclosed proxy is being solicited on behalf of the Board of Directors of NTN Buzztime, Inc. (“NTN Buzztime,” “we,” “us,” “our” or the “Company”) for use at our annual meeting of stockholders to be held at the Residence Inn by Marriott at 2000 Faraday Avenue, Carlsbad, CA 92008, at 9:00 a.m. local time, on June 17, 2011 and at any adjournment or postponement thereof (the “Annual Meeting”), for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Stockholders. We are first mailing this Proxy Statement, together with the accompanying proxy solicitation materials, to stockholders, and posting it on our corporate website at www.buzztime.com, on or about April 29, 2011. We are in the process of moving our principal executive offices from 5966 La Place Court, Carlsbad, California 92008 to 2231 Rutherford Road, Carlsbad, California 92008on or aboutJuly 1, 2011. Proposals You Are Asked to Vote on and the Board’s Voting Recommendations The matters you will be asked to vote on and the recommendations of our Board of Directors are: Proposal Voting Recommendations 1. To elect five directors to hold office until our 2012 annual meeting of stockholders and until their respective successors are duly elected and qualified; FOR 2. To ratify the appointment of Mayer Hoffman McCann P.C. as our independent registered public accounting firm for the fiscal year ending December31, 2011; FOR 3. To approve an amendment to our Restated Certificate of Incorporation to give effect to, first, a reverse split of our outstanding common stock at an exchange ratio of 1-for-100 and, then, immediately following such reverse split, a forward split of our outstanding common stock at an exchange ratio of 10-for-1; and FOR 4. Any other matters that may properly come before the annual meeting. (*) *Our Board of Directors is not aware of any other matters to be presented to you for a vote, however, if a matter requiring a vote is properly brought forth during the meeting, the recommended vote of our Board of Directors will be communicated to you at that time. Voting and Quorum We have one class of voting stock outstanding, designated common stock, $.005 par value per share.Each share of our common stock is entitled to one vote for each director to be elected and for each other matter to be voted on at the Annual Meeting.Only holders of record of our common stock at the close of business on the record date, April 21, 2011, are entitled to notice of and to vote at the Annual Meeting.There were approximately [60,875,090] shares of our common stock outstanding as of the record date. -1- The proxy holders will vote all shares of our common stock represented by a properly completed proxy received in time for the Annual Meeting in accordance with the stockholder’s instructions.If no instructions are given in the proxy, the shares will be voted according to the recommendations of our Board of Directors.Therefore, if no instructions are given, the shares will be voted “FOR” Proposal 1, the election as directors of each of the nominees named in this Proxy Statement; “FOR” Proposal 2, ratification of the appointment of Mayer Hoffman McCann P.C. as our registered independent public accounting firm for the fiscal year ending December31, 2011; and “FOR” Proposal 3, approval of an amendment to our Restated Certificate of Incorporation to give effect to, first, a reverse split of our outstanding common stock at an exchange ratio of 1-for-100 and, then, immediately following such reverse split, a forward split of our outstanding common stock at an exchange ratio of 10-for-1.With respect to any other item of business that may properly come before the Annual Meeting, the proxy holders will vote the proxy in accordance with their best judgment. If you hold your shares of our common stock in street name through a brokerage account and you do not submit voting instructions to your broker, your broker may generally vote your shares in its discretion on matters designated as routine under the rules of the New York Stock Exchange (“NYSE”). However, a broker cannot vote shares held in street name on matters designated as non-routine by NYSE rules, unless the broker receives voting instructions from the street name (beneficial) holder. Proposal 2 (the proposal to ratify the appointment of Mayer Hoffman McCann P.C. as our registered independent public accounting firm for the fiscal year ending December31, 2011) is considered routine under NYSE rules. Each of the other proposals to be submitted for a vote of stockholders at the Annual Meeting is considered non-routine under NYSE rules. Accordingly, if you hold your shares in street name through a brokerage account and you do not submit voting instructions to your broker, your broker may exercise its discretion to vote your shares on Proposal 2 but will not be permitted to vote your shares on any of the other items at the Annual Meeting. If your broker exercises this discretion, your shares will be counted as present for the purpose of determining the presence of a quorum at the Annual Meeting and will be voted on Proposal 2 in the manner instructed by your broker, but your shares will constitute “broker non-votes” on each of the other proposals at the Annual Meeting. The presence, in person or by proxy, at the Annual Meeting, of stockholders entitled to cast a majority of the votes entitled to be cast by all stockholders will constitute a quorum for the transaction of business at the Annual Meeting.Persons returning executed proxy cards will be counted as present for purposes of establishing a quorum even if they abstain from voting on any or all proposals.Shares held by brokers who vote such shares on any proposal will be counted as present for purposes of establishing a quorum, and broker non-votes on proposals other than Proposal 2 will not affect the presence of a quorum.Abstentions will be counted as present for purposes of establishing a quorum but for purposes of determining the outcome of a proposal, abstentions will not be treated as affirmative votes. For Proposal 1, the election as directors of each of the nominees named in this Proxy Statement, nominees receiving the highest number of affirmative votes cast at the Annual Meeting, up to the number of directors to be elected, will be elected as directors. Abstentions and broker non-votes will not have any effect on the outcome of a nominee’s election. To be approved, Proposal 2 (ratification of the appointment of Mayer Hoffman McCann P.C. as our registered independent public accounting firm for the fiscal year ending December 31, 2011) must receive “For” votes from the holders of a majority of shares of our common stock present or represented by proxy at the Annual Meeting and entitled to be voted on such proposal. Abstentions and broker non-votes (if any) will not have any effect on the outcome of Proposal 2. To be approved, Proposal 3 (approval of the reverse stock split followed by the forward stock split) must receive “For” votes from the holders of a majority of shares of our common stock entitled to vote on such proposal, in person or by proxy, at the Annual Meeting. Abstentions and broker-non votes will have the effect of a vote "AGAINST" Proposal 3. The inspector of election appointed for the Annual Meeting will tabulate all votes including a separate tabulation of the affirmative and negative votes and abstentions. -2- Revocability of Proxies You may revoke a proxy at any time before it has been voted by taking any one of the following actions: · Delivering written notice of revocation to our Secretary. · By executing and delivering to our Secretary a proxy dated as of a later date than the proxy to be revoked. · By voting by telephone or the internet before 11:59 p.m. Eastern Time on June 16, 2011 (your latest telephone or internet proxy will be counted). · By attending the Annual Meeting and voting in person. If, however, your shares of record are held by a broker, bank or other nominee and you wish to vote in person at the Annual Meeting, you must obtain from that record holder a proxy issued in your name.Please also note that attendance at the Annual Meeting, in and of itself, without voting in person at the Annual Meeting, will not cause your previously granted proxy to be revoked. Solicitation We will bear the cost of soliciting proxies. This Proxy Statement and the accompanying proxy solicitation materials, in addition to being mailed directly to stockholders, will be distributed through brokers, custodians and other nominees to beneficial owners of shares of our common stock. We may reimburse such parties for their reasonable expenses in forwarding solicitation materials to beneficial owners. We do not expect these costs to be significant. Our directors, officers or regular employees may follow up the mailing to stockholders by telephone, electronic mail or personal solicitations, but no special or additional compensation will be paid to those directors, officers or employees for doing so. -3- PROPOSAL 1 ELECTION OF DIRECTORS Nominees for Election Our bylaws provide that the number of directors constituting the whole board of directors shall be determined by our Board of Directors from time to time.The number of directors as determined by our Board of Directors is currently five.Our Board of Directors currently consists of five members.Our certificate of incorporation provides for the annual election of all of our directors. Vacancies on our Board of Directors (including vacancies created by an increase in the authorized number of directors) may be filled solely by our Board of Directors. A director appointed by our Board of Directors to fill a vacancy would serve for the remainder of the annual term and until his or her successor is elected and qualified. Our Board of Directors has selected the following nominees for election as directors at the Annual Meeting. Each such nominee is currently serving as a director of the Company. Mr. Mitgang was appointed as a director by our Board of Directors to fill a vacancy.He was recommended by Mr. Berg in 2010 for consideration by our Nominating and Corporate Governance/Compensation Committee.If elected, the following nominees would hold office until our 2012 annual meeting of stockholders and until their respective successors are duly elected and qualified. Name Age (1) Director Since Jeff Berg 51 Terry Bateman 54 Mary Beth Lewis 53 Michael Bush 50 Steve Mitgang 49 (1) As of March 31, 2011 The following biographical information is furnished with respect to members of our Board of Directors: Jeff Berg has served on our Board of Directors since August 2008 and as Chairman of our Board of Directors since November 2008.Mr. Berg is a private investor currently serving as General Partner of Matador Capital Partners, LP, an investment partnership that he founded in 2007.Since 2001, he has been Chairman of the Board of Directors and a lead investor in Surfline/Wavetrak Inc., a digital media business.He was also the lead director of Swell Commerce, Inc., a direct marketer of surf apparel and accessories, a company that he co-founded in 1999, until it was sold in December 2009 to Billabong International.From July 2000 to April 2001, Mr. Berg served as Interim Chief Executive Officer of Swell.He was also founder and sole stockholder of Airborne Media LLC, a specialty media company that he founded in 2006, which operates web sites and publishes magazines and other niche-market print products, and sold the majority of its assets in 2009.Between 1995 and 2000, Mr. Berg was Chairman of the Board of Directors of AccentHealth, a provider of segmented, patient education-oriented TV programming to medical waiting rooms.Mr. Berg has over 20 years of experience as a professional investor.Prior to founding Matador Capital Partners, he worked for nine years at Raymond James Financial as an institutional securities analyst, where he served as the Chief Investment Officer from 1994 to 2006.Mr. Berg holds a B.S. in Business Administration from the University of Florida.Our Nominating and Corporate Governance/Compensation Committee determined that Mr. Berg should be nominated for election as a director because of his experience with out-of-home and digital media, as well asMr. Berg being a significant shareholder of the Company. Terry Bateman has served on our Board of Directors since November 2008 and served as our Chief Executive Officer from February 2009 to March 2010.Since May 2010, Mr. Bateman has been serving as the Chairman of PEP Direct and Brickmill Marketing Services, whose parent company, Quadriga Art, recently merged with Direct Mail Holdings to form QDMH, a direct marketing company, and for which, Mr. Bateman currently serves as its President.Mr. Bateman has nearly 30 years executive experience in developing, growing, managing and selling businesses.Mr. Bateman has been a personal investor in Red Zone Capital from 2006 to the present, and in connection with that investment activity, served as Chief Executive Officer of Dick Clark Productions, a television production company, from June 2007 to February 2008.Prior to that, Mr. Bateman served as interim Chief Marketing Officer of the Washington Redskins, a professional football team, from September 2006 to June 2007.From September 2005 to September 2006, Mr. Bateman served as President and Chief Executive Officer at Barton Cotton, Inc., a provider of integrated direct marketing fundraising services to non-profit organizations, and prior to that, served as its Executive Vice President of Fundraising beginning in 1998.He was President of Snyder Communications' Marketing Services Division between 1994 and 1997.Mr. Bateman was Executive Vice President, Vice President and Director of Whittle Communications between 1981 and 1994, having begun his career in marketing with The Gillette Company between 1979 and 1981.Mr. Bateman holds a B.S. in Economics from the University of Tennessee.Our Nominating and Corporate Governance/Compensation Committee determined that Mr. Bateman should be nominated for election as a director because of his extensive consumer out-of-home marketing and advertising experience, including his prior experience having served as our Chief Executive Officer, as well as his general business acumen. -4- Mary Beth Lewis has served on our Board of Directors since February 2009. From August 2007 to January 2009, Ms. Lewis served as Chief Financial Officer of Fresh Produce Sportswear, Inc., a women’s apparel company.Since August 2009 and also from August 2006 to May 2007, she has been an accounting instructor in the College of Business at Colorado State University.From October 2001 to April 2005, Ms. Lewis served as Chief Financial Officer of Noodles & Company, a restaurant chain.Prior to that, she was the Chief Financial Officer of Wild Oats Markets, Inc., a national natural foods grocery store chain.Ms. Lewis currently serves on the Board of Directors for eBags, Inc., an online retailer of bags and accessories, where she also serves as the chairman of its audit committee.Ms. Lewis holds two undergraduate degrees from West Virginia University:a B.A. in Psychology and a B.S. in Speech Pathology and Audiology.Ms. Lewis also holds an MBA in Accounting and Finance from the University of Pittsburgh.Our Nominating and Corporate Governance/Compensation Committee determined that Ms. Lewis should be nominated for election as a director because of her financial and corporate governance expertise and her prior experience as a chief financial officer. Michael J. Bush was appointed to our Board of Directors in September 2009 and was appointed as our President and Chief Executive Officer effective April 12, 2010. Prior to becoming our President and Chief Executive Officer, Mr. Bush was President and Chief Executive Officer of 3 Day Blinds Corporation, a position he held from September 2007 to April 2010.3 Day Blinds declared bankruptcy in October 2008.Prior to joining 3 Day Blinds, a seller of custom-crafted window coverings, from December 2003 to February 2007, Mr. Bush served as President and Chief Executive of Anchor Blue Retail Group, a 175 store chain of youth oriented apparel stores and served as President and Chief Executive Officer of Levi’s and Dockers’ Outlets by MOST, an 80 store chain of outlet stores selling Levi Strauss & Company apparel in outlet malls. From February 2000 to May 2002, Mr. Bush served as President and Chief Executive of Bally North America, a manufacturer and seller of women’s footwear and apparel, a member of the Board of Directors of Bally International AG, the parent company for Bally, and Senior Vice President of Global Re-engineering. Prior to Bally, Mr. Bush was Chief Operating Officer and Executive Vice President of Movado Group, Inc., a publicly traded global manufacturer and marketer of wristwatches. Mr. Bush joined Movado from Ross Stores where he served as Senior Vice President of Strategic Planning, Business Development and Marketing. Mr. Bush currently serves as a director of Ross Stores, a national chain of discount department stores and a Fortune 500 company, and Technoserve, a global not-for-profit enterprise. Mr. Bush also joined 3 Day Blinds’ Board of Directors upon his resignation as President and Chief Executive Officer of 3 Day Blinds.He is a graduate of Dartmouth College and the Stanford Graduate School of Business.Our Nominating and Corporate Governance/Compensation Committee determined that Mr. Bush should be nominated for election as a director because of his familiarity with and leadership of our company as our Chief Executive Officer, as well as his extensive experience in executing business growth strategies, together with his leadership qualities. Steve Mitgang has served on our Board of Directors since August 2010. He also serves on the Board of Directors of MapMyFitness, Inc., an online business featuring fitness-oriented social networks and training applications. From 2007 to 2009, Mr. Mitgang was the President and Chief Executive Officer of Veoh Networks, an internet television company. Prior to his tenure at Veoh Networks, Mr. Mitgang worked at Yahoo! from 2003 to 2007. Mr. Mitgang joined Yahoo! after its acquisition of Overture Services, where he was the head of the Performance Marketing group. From 2001 to 2003, Mr. Mitgang was President and Chief Executive Officer of Keylime Software, a web analytics company that was acquired by Overture Services during Mr. Mitgang’s leadership. Mr. Mitgang holds a degree in Architecture from the University of California, Berkley. Our Nominating and Corporate Governance/Compensation Committee determined that Mr. Mitgang should be nominated for election as a director because of his extensive experience in business development, marketing and advertising within the digital media and technology industries. -5- Board Meetings and Committees Our business affairs are managed by and under the direction of our Board of Directors. During 2010, our Board of Directors held eight meetings. During 2010, each director attended at least 75% of the aggregate of (i) the total number of board meetings held during such member’s service and (ii) the total number of meetings of committees of our Board of Directors on which he or she served, during the period of such member’s service. The schedule for regular meetings of our Board of Directors for each year is submitted and approved by the board in advance. We have adopted a policy regarding attendance by members of our Board of Directors at our annual meeting of stockholders. Board members are strongly encouraged to attend the annual meeting. All of the nominees for election as directors who were then members of our Board of Directors attended our 2010 annual meeting of stockholders. Each committee ofour Board of Directors meets as frequently and for such length of time as it deems necessary to carry out its assigned duties and responsibilities. In addition, the chairman of a committee may call a special meeting of that committee at any time if deemed advisable. We currently have two standing committees: (i) Audit and (ii) Nominating and Corporate Governance/Compensation.Our Board of Directors reviews the committees’ duties from time to time and may form new committees, revise a committee’s structure, or disband committees, depending on the circumstances. Committee Charters and Code of Ethics Our Board of Directors has adopted charters for the Audit and the Nominating and Corporate Governance/Compensation Committees, which, among other things, outline the respective duties of the committees.Our Board of Directors has also adopted a code of ethics that applies to all of our employees, officers and directors.These materials are posted on the Corporate Governance section of our website at www.buzztime.com.The information on our website is not incorporated by reference in this Proxy Statement. Board Structure and Risk Oversight The leadership structure of our Board of Directors is such that the Chairman of our Board of Directors and our Chief Executive Officer positions are separated.The Nominating and Corporate Governance/Compensation Committee believes this leadership structure is prudent and provides appropriate segregation and independence. Our Board of Directors provides oversight to the management of our risk profile, including internal controls over financial reporting, credit risk, interest rate risk, liquidity risk, operational risk, reputational risk and compliance risk. Our Board of Directors monitors and manages these risks through committees in conjunction with management, our independent registered public accounting firm, and other independent advisors.Our executive officers are assigned responsibility for the various categories of risk, with our Chief Executive Officer being ultimately responsible to our Board of Directors for all risk categories. Our executive officers periodically report to and receive input from our Board of Directors and the Audit Committee regarding material risks we face and how we plan to respond to and mitigate these risks. Board Independence Our Board of Directors has determined that Jeff Berg, Mary Beth Lewis and Steve Mitgang are each “independent” under current NYSE Amex rules. -6- Board Committee Composition Audit Committee Nominating and Corporate Governance/Compensation Committee Mary Beth Lewis*+ Jeff Berg+ Jeff Berg Mary Beth Lewis Steve Mitgang Steve Mitgang +Chairperson *Financial Expert Audit Committee We have a separately designated standing Audit Committee that operates under a written charter adopted by our Board of Directors. The role of the Audit Committee is to oversee our accounting and financial reporting processes and to oversee the audit of our financial statements. The responsibilities of the Audit Committee include the periodic review of our accounting and financial reporting and internal control policies and procedures, appointing and providing the compensation of the independent registered public accounting firm of certified public accountants to be retained as our independent auditors, and reviewing the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” disclosure contained in our quarterly and annual reports filed with the SEC, and reviewing our quarterly and audited annual financial statements. The Audit Committee is currently comprised of three non-employee directors: Ms. Lewis (chair),Mr. Berg and Mr. Mitgang, each of whom is independent under the rules of the NYSE Amex and the Securities Exchange Act of 1934.Mr. Mitgang was appointed to the Audit Committee on March 22, 2011.The Audit Committee held five meetings in 2010. Audit Committee Financial Expert Our Board of Directors has determined that Mary Beth Lewis is an “audit committee financial expert” and independent as defined by the rules of the SEC and NYSE Amex. Nominating and Corporate Governance/Compensation Committee The Nominating and Corporate Governance/Compensation Committee consists of Mr. Berg (chair), Ms. Lewis and Mr. Mitgang, each of whom is an independent director under the rules of the NYSE Amex. The function of this committee is to administer our benefit and equity incentive plans; determine the amount and form of compensation paid to our Chief Executive Officer; review and administer all compensation arrangements for our other executive officers; and establish and review general policies relating to the compensation and benefits of our officers and employees. In addition, this committee identifies individuals qualified to serve on our Board of Directors; selects, or recommends that our Board of Directors select, nominees for election to our Board of Directors; and develops and implements policies and procedures that are intended to ensure that our Board of Directors will be appropriately constituted and organized to meet its fiduciary obligations to the Company and our stockholders.The Nominating and Corporate Governance/Compensation Committee held eight meetings in 2010. Director Nominations Our Nominating and Corporate Governance/Compensation Committee considers new candidates for our Board of Directors suggested by current members of our Board of Directors, management and stockholders. The Nominating and Corporate Governance/Compensation Committee has established qualifications for directors, including the ability to apply fair and independent judgment in a business situation and the ability to represent the interests of all our stockholders and constituencies. A director also must be free of any conflicts of interest that would interfere with his or her loyalty to the Company or our stockholders. In evaluating board candidates, the Nominating and Corporate Governance/Compensation Committee considers the foregoing qualifications as well as several other factors, including the following: -7- · independence from management; · depth and breadth of relevant business experience; · age and gender; · judgment, skill, integrity and reputation; · existing commitments to other businesses and willingness to devote adequate time to board duties; · potential conflicts of interests with other pursuits; · personal background, including past involvement in SEC inquiries, legal proceedings, criminal record, or involvement in acts of fraud or dishonesty; · executive compensation and/or corporate governance background, to aid the Nominating and Corporate Governance/Compensation Committee in determining whether a candidate would be suitable for membership on that committee; and · interplay of candidate’s experience and skills with those of other board members. Other than as described above, the Nominating and Corporate Governance/Compensation Committee has not adopted any specific policy on the issue of considering diversity in identifying nominees for director. Directors’ Common Stock Ownership Guidelines and Compensation To encourage directors to have a direct and material cash investment in shares of our common stock, our Board of Directors has established stock ownership guidelines for members of our Board of Directors.The ownership guidelines strongly suggest that each director hold shares of our common stock, purchased for cash, equal to the following: · one times the annual cash retainer for service on our Board of Directors by the second anniversary of the commencement of the director’s board service; · two times the annual cash retainer for service on our Board of Directors by the third anniversary of the commencement of the director’s board service; and · four times the annual cash retainer for service on our Board of Directors by the fifth anniversary of the commencement of the director’s board service. At any time between the second and fifth anniversary of any director’s service on our Board of Directors, if (i) such director is not then in compliance with the ownership guidelines set forth above and (ii) our Board of Directors, in its sole discretion, makes a determination that such director is not adhering to the spirit of these guidelines, our Board of Directors may request such director’s immediate resignation from our Board of Directors.In such event, such director must immediately deliver his or her written, unqualified resignation with immediate effect to our Board of Directors. Annual Retainer and Meeting Fees Our non-employee directors, except for the Chairman of our Board of Directors, are entitled to receive an annual cash retainer in the amount of $25,000 for their services as directors. Our Chairman of our Board of Directors is entitled to receive an additional annual cash retainer of $20,000 for services.We do not pay our non-employee directors participation fees for meeting attendance.Generally, directors who are our employees do not receive any additional compensation for their services as directors. -8- We pay our non-employee directors an additional annual retainer for their service on board committees as set forth in the table below. As compensation for their additional responsibilities, we pay the chairperson of each board committee a retainer larger than the retainer we pay the other members of the committee. Additional Annual Retainer for Board Committee Service Chairperson Member Audit Committee $ $ Nominating and Corporate Governance/Compensation Committee $ $ Equity Compensation We also compensate our non-employee directors through stock option awards. In connection with the commencement of a new director’s term of service, we grant to such new director an option to purchase 30,000 shares of our common stock. The exercise price of each of these new director option awards is equal to the closing market price of our common stock on the date of grant. As of the date of grant, 15,000 of the shares subject to the option are fully vested and exercisable, and the remaining 15,000 shares vest and become exercisable, subject to the director’s continued service, in equal monthly installments beginning in the month immediately following the date of grant through the date of the next annual meeting of stockholders. Each non-employee director who is re-elected for an additional term of service will be granted an additional option to purchase 20,000 shares of our common stock on the date of our annual stockholder meeting.The exercise price of each of these annual option awards is equal to the closing market price of our common stock on the date of the annual meeting of stockholders on which it is granted and the underlying shares vest and become exercisable in twelve equal monthly installments thereafter, subject to the director’s continued service. Options granted to non-employee directors as compensation for service on our Board of Directors expire on the earlier of ten years from the date of grant or, for options granted under the 2004 Performance Incentive Plan, one year from the date the director ceases to serve on our Board of Directors, and for options granted under the 2010 Performance Incentive Plan, 90 days from the date the director ceases to serve on our Board of Directors. In the event of a change in control, as defined in each of the 2004 Performance Incentive Plan and the 2010 Performance Incentive Plan, the Nominating and Corporate Governance/Compensation Committee may in its discretion determine that these option grants shall vest and become fully exercisable as of immediately before such change in control. Our non-employee director compensation program is subject to review and renewal annually by our Board of Directors on or around the date of our annual meeting of stockholders. Compensation of Directors The following table shows 2010 compensation information for all individuals who served as non-employee directors during the year ended December31, 2010: Name Fees Earned or Paid in Cash Option Awards (1) All Other Compensation Total Jeff Berg $ $
